DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Lee (US 2021/0289593) in view of Clayton (US 2020/0217513) and Joo (US 2017/0064777).
With respect to the limitations of claim 1, Lee teaches a microwave appliance (Fig 1, microwave oven 2, 0027) mountable over a cooktop appliance (cooking appliance 1, 0027), the microwave appliance defining a vertical direction, a lateral direction, and a transverse direction (Figs 1-5), the microwave appliance comprising: a cabinet defining a cooking chamber (Figs 1-5, housing 6, cavity 3, 0037); and a door assembly rotatably mounted (door 4, 0029) to the cabinet for providing selective access to the cooking chamber (3), the door assembly comprising: a door frame defining a door plenum (Figs 2, 4, first, second door passage P1, P2, 0061) and an air inlet (suction hole 20, 0058); an image monitor mounted within the monitor cradle (0029, display 40 attached to a front surface of the door 4); an air handler (first, second cooling fan 51, 52, 0058) positioned within the door frame (4) for urging a flow of air through the door plenum (P1, P2); and a trim piece (Fig 4, door surface 4a, 4c, 4d, 0050, 0068) at a top of the door frame, the trim piece comprises a front guide (guide formed by 4a, 4c, 4d) that is spaced apart from the image monitor (40) along the transverse direction to define an upper outlet (second discharge hole 31, 0068) that directs the flow of air downward along the vertical direction in front of the image monitor (Fig 4, see arrows).  
With respect to the limitations of claim 16, Lee teaches a door assembly (Figs 1-5, door 4, 0029) for a microwave appliance (microwave oven 2, 0027), the microwave appliance (2) being mountable over a cooktop appliance (cooking appliance 1, 0027) and comprising a cabinet defining a cooking chamber (Figs 1-5, housing 6, cavity 3, 0037), the door assembly comprising: a door frame defining a door plenum (Figs 2, 4, first, second door passage P1, P2, 0061) and an air inlet (suction hole 20, 0058); an image monitor mounted to the door frame  (0029, display 40 attached to a front surface of the door 4); an air handler (first, second cooling fan 51, 52, 0058) positioned within the door frame (4) for urging a flow of air through the door plenum (P1, P2); and a trim piece (Fig 4, door surface 4a, 4c, 4d, 0050, 0068) at a top of the door frame, the trim piece comprises a front guide (guide formed by 4a, 4c, 4d) that is spaced apart from the image monitor (40) along the transverse direction to define an upper outlet (second discharge hole 31, 0068) that directs the flow of air downward along the vertical direction in front of the image monitor (Fig 4, see arrows).  Lee discloses the claimed invention except for a monitor cradle mounted to a front of the door frame; a trim piece removably mounted to a top of the door frame.
Lee discloses the claimed invention except for a monitor cradle mounted to a front of the door frame; a trim piece removably mounted to a top of the door frame.
However, Clayton discloses a monitor cradle (Fig 11, frame 404, 0066) mounted to a front of the door frame (0066, the frame 404 can be used to hold the display 402, as well as mount the display 402 to the remainder of the door or appliance to which it attaches) and the image monitor (0066, display 402 can be contained within a frame 404) mounted within the monitor cradle is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the microwave appliance of Lee having an image monitor attached to the door assembly silent to a monitor cradle with a monitor cradle mounted to a front of the door frame of Clayton for the purpose of providing a known display mounting structure that securely holds the display to the microwave (0038) oven door (0066).
Additionally, Joo discloses the trim piece (Figs 1, 2, ventilation grid assembly 10, 0040) removably mounted to a top of the door frame (Fig 2, shows grid assembly 10 in the removed position) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the microwave appliance of Lee having a trim piece at a top of the door frame silent to the removability of the trim piece with the removable mounted trim piece of Joo for the purpose of providing a known removably mounted trim piece cover configuration that allows for ease of cleaning and access to the internal components housed within a frame member.  
With respect to the limitations of claims 4, 9, 10, 11, 12, 13, 14, 15 and 20, Lee teaches the upper outlet (Fig 4, second discharge hole 31) is defined between a first end (4c) and a second end (back surface of door) of the trim piece along the lateral direction; the door frame further defines a lower outlet (first discharge hole 32, 0035); the door assembly further comprises: a duct (Fig 4, center wall forming a duct) mounted to the door frame (4) and dividing the door plenum into a low pressure region (P1 having larger width) and a high pressure region (P2 having a smaller width); the flow of air is drawn in through the air inlet (20) into the low pressure region (P1) and is then discharged (fans 51, 52) into the high pressure region (P2) and out of the lower outlet (32) along the lateral direction and out of the upper outlet (31) along the vertical direction; the image monitor (40) is supported on the door frame above the lower outlet (32) and below the upper outlet (31); a front surface of the image monitor sits on top of or flush with the door frame along the transverse direction (see figures 1, 2); the door frame extends in the vertical direction from a top end (4a) to a bottom end (4b), and the air inlet (20) is defined through the door frame proximal to the top end; the air handler comprises: a plurality of axial fans spaced apart along the lateral direction (fans 51, 52) and oriented for directing the flow of air along the transverse direction.
With respect to the limitations of claims 5, 6 and 19, Lee in view of Joo discloses the trim piece further comprises: a plurality of guide fins (Joo, figures 3, 4, vertical fins not labeled) defined on a rear side of the front guide; each of the plurality of guide fins  extend along the vertical direction; the trim piece further comprises: a plurality of guide fins (Joo, figures 3, 4, vertical fins) defined on a rear side of the front guide.
With respect to the limitations of claims 7 and 8, Lee in view of Clayton discloses the trim piece (Clayton, Fig 11, frame 404) is attached over the image monitor (display 402) using one or more mechanical fasteners (extensions 406 having fastener openings 408); the one or more mechanical fasteners comprises a plurality of screws that pass through the door frame and into a plurality of bosses (extensions 406 having fastener openings 408) defined in the trim piece.
With respect to the limitations of claims 2, 3, 17 and 18, Lee in view of Clayton and Joo discloses the claimed invention except for a bottom end of the front guide extends below a top end of the image monitor along the vertical direction; the front guide is spaced apart from the image monitor by an outlet width and the bottom end of the front guide overlaps the top end of the image monitor by an overlap distance, wherein the overlap distance is greater than the outlet width.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have a bottom end of the front guide extends below a top end of the image monitor along the vertical direction; the front guide is spaced apart from the image monitor by an outlet width and the bottom end of the front guide overlaps the top end of the image monitor by an overlap distance, wherein the overlap distance is greater than the outlet width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable front guide configurations involves only routine skill in the art (see MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/23/2022